Citation Nr: 1340630	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for chronic muscle strain and degenerative joint disease (DJD) of the right shoulder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. W.M.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2007 rating decisions by Department of Veterans Affairs (VA) Regional Offices, which denied the Veteran's claim for a compensable evaluation for his service-connected chronic right shoulder muscle strain.  During the pendency of the appeal, the Veteran changed his address of residency, and his claims file was accordingly transferred to the Waco, Texas, VA Regional Office (RO), which is now the agency of original jurisdiction over the current appeal.

In a November 2008 rating decision that was rendered during the course of this appeal, the Waco RO recharacterized the Veteran's right shoulder disability as a chronic right shoulder muscle strain with DJD and awarded a 10 percent evaluation for this disability, effective from April 13, 2006, the date of receipt of the Veteran's increased rating claim.  As a 10 percent evaluation does not constitute the maximum benefit afforded by the applicable rating schedule (see 38 C.F.R. § 4.71a, Diagnostic Code 5201), the claim remains in controversy and in appellate status.  See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).

In May 2010, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.  

In August 2010, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development, including scheduling the Veteran for a VA medical examination of his right shoulder disability, which was conducted in October 2010.  Following this development, the 10 percent evaluation for chronic right shoulder muscle strain with DJD was confirmed and continued in an April 2012 rating decision/supplemental statement of the case.  The appeal was re-certified, and the case was returned to the custody of the Board in May 2012.  The Veteran now continues his appeal.  
In correspondence dated in May 2012, the Veteran requested that he be provided with copies of his VA medical files.  In November 2013, the Board's Freedom of Information Act (FOIA)/Privacy Act Officer furnished the Veteran with copies of his VA medical records, in full compliance with his request.
   
For the reasons that will be discussed in the REMAND section below, this appeal is REMANDED directly to the RO.  VA will notify the Veteran and his representative if any further action is required on their part.  


REMAND

As previously stated, the Veteran's current appeal was re-certified, and his case was returned to the custody of the Board in May 2012.  At that time, the Veteran was represented in his current claim by the national veterans' service organization (VSO), Disabled American Veterans (DAV).  (See VA Form 21-22 signed by the Veteran and dated in April 2010, appointing DAV as his designated representative.)  However, after the Board took custody of the Veteran's claims file, he submitted a new VA Form 21-22 that was signed by him and dated in January 2013, in which he appointed his state VSO, Texas Veterans Commission, as his representative in this appeal.  This new appointment supersedes the earlier VA Form 21-22 and rescinds DAV's power of attorney over the Veteran's claim.  Therefore, the Texas Veterans Commission is now the Veteran's designated representative in this appeal.  

The Texas Veterans Commission, in its capacity as the Veteran's newly-appointed representative, has not yet reviewed his claims file or had the opportunity to submit a written brief or informal hearing presentation with arguments in support of his claim.  As the Texas Veterans Commission is not a national VSO, it does not have any office in Washington, D.C., staffed by officers to whom the Board may transfer the Veteran's claims file for review and preparation of a brief.  Therefore, the Board must remand the case to the RO so that the Texas Veterans Commission may be afforded the opportunity to do so.  The Board regrets the delay that this remand will impose on the timely adjudication of the Veteran's claim, but the Board is procedurally obligated to remand the matter for the aforementioned development to ensure that the Veteran's right to appellate due process has been preserved.  38 C.F.R. § 20.600 (2013).

Although the Board is primarily remanding this appeal for procedural compliance, it finds that it would also be appropriate to take advantage of this remand opportunity to order some additional pertinent evidentiary development.  Specifically, the latest VA examination of record that addresses the severity of the right shoulder disability at issue in this appeal was conducted in October 2010.  Since then, the claims file contains written statements from the Veteran, in which he challenges the validity of the October 2010 examination's findings and the credibility and competence of the examining clinician.  Notwithstanding his stated dissatisfaction with the aforementioned examination, he expressed his willingness to appear for a new VA examination if it would adequately and accurately assess the status of his service-connected right shoulder disability.  He also presented statements that essentially state that his right shoulder disability has worsened since the time of the October 2010 VA examination, with greater impairment and limitation of motion of his right upper extremity than that which was noted and recorded during the 2010 clinical assessment.  The Veteran is competent to describe his perceived orthopedic symptomatology with regard to his right shoulder, and therefore it is entirely possible that current clinical findings would objectively demonstrate that the severity of his right shoulder disability has increased during the course of the three years that has elapsed since it was last examined.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  On remand, the Veteran should be scheduled for a contemporaneous medical examination to determine the current level of impairment associated with his right shoulder disability.  Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination). 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Afford the Veteran the opportunity to submit medical records from all private medical care providers who examined and/or treated his right shoulder since April 2005 (i.e., the one-year period prior to April 2006: the date on which his current claim for a rating increase was received by VA.  See 38 C.F.R. § 3.400(o)(2)).  After obtaining the appropriate releases, the RO should attempt to obtain those records not already associated with the evidence for inclusion in the evidence.  

The RO, on its own initiative, should also ensure that copies of all VA medical records relating to the Veteran's medical treatment that are constructively in its possession should be obtained for inclusion in the claims file, either as physical additions to the evidence or digitalized additions to his claims folder in the Virtual VA electronic database.

All attempts to procure records should be documented in the file.  If records identified as relevant by the Veteran cannot be obtained, a notation to that effect should be made in the file. The Veteran is to be notified of unsuccessful efforts in this regard, to include providing him with the opportunity to obtain and submit those records for VA review. 

2.  Arrange for the Veteran to undergo an appropriate VA examination to ascertain the current severity of his service-connected chronic right shoulder muscle strain with DJD.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the range of motion of the Veteran's right upper extremity relative to his side.  Specifically:

[i.]  Is motion of the right arm limited to only 25 degrees from his side?

[ii.]  Is motion of the right arm limited to only midway between his side and shoulder level?

[iii.]  Is motion of the right arm limited only to shoulder level?  

The examiner should note the point at which motion becomes painful, if any.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the right shoulder is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.  

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim being remanded.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The claims file must then be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, readjudicate the Veteran's claim of entitlement to an evaluation greater than 10 percent for his service-connected chronic right shoulder muscle strain with DJD.

If the maximum benefit sought on appeal remains denied with regard to the claim, a supplemental statement of the case must be provided to the Veteran and his new representative, the Texas Veterans Commission.  After the Veteran and his representative  have had an adequate opportunity to respond [which should include according the Texas Veterans Commission an opportunity to review the Veteran's claims folder, if it (the TVC) so desires], the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


